Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2017

                                      No. 04-16-00808-CV

PERIDOT JOINT VENTURE, Millennium Exploration Company, LLC and Richard Monroy,
                               Appellants

                                                v.

                              RPH CAPITAL PARTNERS, L.P.,
                                       Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-17142
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On June 23, 2016, appellee filed an “Opposed Motion to Dismiss Restricted Appeal as
Moot, or in the Alternative, Unopposed Motion to Abate Restricted Appeal.” In the motion,
appellee advises this court that “[t]he fundamental issue at the heart of the Restricted Appeal and
Mandamus Proceeding is whether the Trial Court’s December 2015 Default Judgment is valid
and enforceable,” and it “intends to file a Petition for Writ of Mandamus in the Texas Supreme
Court,” which may potentially restore the December 2015 default judgment . We further note
that on August 25, 2017, a petition for writ of mandamus has been filed in the Texas Supreme
Court.

       Based on the foregoing, we GRANT the agreed motion to abate and ORDER this appeal
abated pending final resolution of any action relating to Cause No. 04-16-00424-CV, In re RPH
Capital Partners, LP, including appellant’s filing of a petition for writ of mandamus. We further
ORDER the parties to notify this court when the resolution of the pending petition is finally
resolved.

       All other deadlines are suspended pending further order of this court.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court